 

Exhibit 10.1

 

EXECUTION VERSION

 

BIOSCRIP, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 6,
2019 among BioScrip, Inc., a Delaware corporation (the “Company”), HC Group
Holdings I, LLC, a Delaware limited liability company, any each other Person who
executes a Joinder as an “Investor” (collectively, the “Investors”), each Person
who executes a Joinder as an “Executive” (collectively, the “Executives”), and
each other Person who executes a Joinder as an “Other Holder” (collectively, the
“Other Holders”). Except as otherwise specified herein, all capitalized terms
used in this Agreement are defined in Exhibit A attached hereto.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1  Demand Registrations.

 

(a)  Requests for Registration. At any time and from time to time, the Majority
Holders may request registration under the Securities Act of all or any portion
of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”) or on Form S-3 or any similar
short-form registration (“Short-Form Registrations”), if available (any such
requested registration, a “Demand Registration”). The Majority Holders may
request that any Demand Registration be made pursuant to Rule 415 under the
Securities Act (a “Shelf Registration”) and (if the Company is a WKSI at the
time any such request is submitted to the Company or will become one by the time
of the filing of such Shelf Registration) that such Shelf Registration be an
automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “Automatic Shelf Registration Statement”). Each request for
a Demand Registration must specify the approximate number or dollar value of
Registrable Securities requested to be registered by the requesting Holders and
(if known) the intended method of distribution. The Majority Holders will be
entitled to request an unlimited number of Demand Registrations in which the
Company will pay all Registration Expenses, whether or not any such registration
is consummated.

 

(b)  Notice to Other Holders. Within ten (10) days after receipt of any such
request, the Company will give written notice of the Demand Registration to all
other Holders and, subject to the terms of Section 1(e), will include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten (10) days after the receipt of the Company’s notice; provided
that, with the consent of the Majority Holders, the Company may instead provide
notice of the Demand Registration to all other Holders within three (3) Business
Days following the non-confidential filing of the registration statement with
respect to the Demand Registration so long as such registration statement is not
an Automatic Shelf Registration Statement.

 

 

 

 

(c)  Form of Registrations. All Long-Form Registrations will be underwritten
registrations unless otherwise approved by the Majority Holders. Demand
Registrations will be Short-Form Registrations whenever the Company is permitted
to use any applicable short form and if the managing underwriters (if any) and
the Majority Holders agree to the use of a Short-Form Registration.

 

(d)  Shelf Registrations.

 

(i)        For so long as a registration statement for a Shelf Registration (a
“Shelf Registration Statement”) is and remains effective, the Majority Holders
will have the right at any time or from time to time to elect to sell pursuant
to an offering (including an underwritten offering) Registrable Securities
available for sale pursuant to such registration statement (“Shelf Registrable
Securities”). The Majority Holders may elect to sell Registrable Securities
pursuant to an underwritten offering by delivering to the Company a written
notice (a “Shelf Offering Notice”) specifying the number of Shelf Registrable
Securities that the holders desire to sell pursuant to such underwritten
offering (the “Shelf Offering”). As promptly as practicable, but in no event
later than two (2) Business Days after receipt of a Shelf Offering Notice, the
Company will give written notice of such Shelf Offering Notice to all other
Holders of Shelf Registrable Securities that have been identified as selling
stockholders in such Shelf Registration Statement and are otherwise permitted to
sell in such Shelf Offering. The Company, subject to Section 1(e) and Section 7,
will include in such Shelf Offering all Shelf Registrable Securities with
respect to which the Company has received written requests for inclusion (which
request will specify the maximum number of Shelf Registrable Securities intended
to be disposed of by such Holder) within seven (7) days after the receipt of the
Shelf Offering Notice. The Company will, as expeditiously as possible (and in
any event within 20 days after the receipt of a Shelf Offering Notice), but
subject to Section 1(e), use its best efforts to facilitate such Shelf Offering.

 

(ii)        If the Majority Holders wish to engage in an underwritten block
trade or bought deal off of a Shelf Registration Statement (either through
filing an Automatic Shelf Registration Statement or through a take-down from an
already existing Shelf Registration Statement) (an “Underwritten Block Trade”),
then notwithstanding the time periods set forth in Section 1(d)(i), such
Majority Holders will notify the Company of the Underwritten Block Trade not
less than two (2) Business Days prior to the day such offering is first
anticipated to commence. If requested by the Majority Holders, the Company will
promptly notify other Holders of such Underwritten Block Trade and such notified
Holders (each, a “Potential Block Participant”) may elect whether or not to
participate no later than the next Business Day (i.e. one (1) Business Day prior
to the day such offering is to commence) (unless a longer period is agreed to by
the Majority Holders), and the Company will as expeditiously as possible use its
best efforts to facilitate such Underwritten Block Trade (which may close as
early as two (2) Business Days after the date it commences); provided further
that, notwithstanding the provisions of Section 1(d)(i), no Holder (other than
Holders of Investor Registrable Securities) will be permitted to participate in
an Underwritten Block Trade without the consent of the Majority Holders. Any
Potential Block Participant’s request to participate in an Underwritten Block
Trade shall be binding on the Potential Block Participant.

 

 -2- 

 

 

(iii)        All determinations as to whether to complete any Shelf Offering and
as to the timing, manner, price and other terms of any Shelf Offering
contemplated by this Section 1(d) shall be determined by the Majority Holders,
and the Company shall use its reasonable best efforts to cause any Shelf
Offering to occur as promptly as practicable.

 

(iv)        The Company will, at the request of the Majority Holders, file any
prospectus supplement or any post-effective amendments and otherwise take any
action necessary to include therein all disclosure and language deemed necessary
or advisable by the Majority Holders to effect such Shelf Offering.

 

(e)  Priority on Demand Registrations and Shelf Offerings. The Company will not
include in any Demand Registration any securities which are not Registrable
Securities without the prior written consent of the Majority Holders. If a
Demand Registration or a Shelf Offering is an underwritten offering and the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and (if permitted hereunder) other securities
requested to be included in such offering exceeds the number of Registrable
Securities and other securities (if any), which can be sold therein without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, then the Company will include in such offering
(prior to the inclusion of any securities which are not Registrable Securities):
(i) first, the number of Investor Registrable Securities requested to be
included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Holders of Investor
Registrable Securities on the basis of the number of Investor Registrable
Securities owned by each such Holder; and (ii) second, the number of Registrable
Securities requested to be included by Other Holders which, in the opinion of
such underwriters, can be sold, without any such adverse effect, pro rata among
the respective Other Holders on the basis of the number of Registrable
Securities owned by each such Other Holder. In addition, if any Holders of
Executive Registrable Securities have requested to include such securities in an
underwritten offering and the managing underwriters for such offering advise the
Company that in their opinion the inclusion of some or all of such Executive
Registrable Securities could adversely affect the marketability, proposed
offering price, timing and/or method of distribution of the offering, then the
Company shall exclude from such offering the number of such Executive
Registrable Securities identified by the managing underwriters as having any
such adverse effect prior to the exclusion of any Registrable Securities of any
other Holders as set forth in this Section 1(e).

 

 -3- 

 

 

(f)  Restrictions on Demand Registration and Shelf Offerings

 

(i)        The Company may postpone, for up to 90 days from the date of the
request (the “Suspension Period”), the filing or the effectiveness of a
registration statement for a Demand Registration or suspend the use of a
prospectus that is part of a Shelf Registration Statement (and therefore suspend
sales of the Shelf Registrable Securities) by providing written notice to the
Holders if the Company determines that the offer or sale of Registrable
Securities would reasonably be expected to have a material adverse effect on any
proposal or plan by the Company or any Subsidiary to engage in any material
acquisition of assets or stock (other than in the ordinary course of business)
or any material merger, consolidation, tender offer, recapitalization,
reorganization, financing or other transaction involving the Company and upon
advice of counsel, the sale of Registrable Securities pursuant to the
registration statement would require disclosure of material non-public
information not otherwise required to be disclosed under applicable law, and (x)
the Company has a bona fide business purpose for preserving the confidentiality
of such transaction, (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction, or (z) such
transaction renders the Company unable to comply with SEC requirements, in each
case under circumstances that would make it impractical or inadvisable to cause
the registration statement (or such filings) to become effective or to promptly
amend or supplement the registration statement on a post-effective basis, as
applicable. The Company may delay or suspend the effectiveness of a Demand
Registration or Shelf Registration Statement pursuant to this Section 1(f)(i)
only once in any twelve (12)-month period (for avoidance of doubt, in addition
to the Company’s rights and obligations under Section 4(a)(vi)).

 

(ii)        In the case of an event that causes the Company to suspend the use
of a Shelf Registration Statement as set forth in paragraph (f)(i) above or
pursuant to Section 4(a)(vi) (a “Suspension Event”), the Company will give a
notice to the Holders whose Registrable Securities are registered pursuant to
such Shelf Registration Statement (a “Suspension Notice”) to suspend sales of
the Registrable Securities and such notice must state generally the basis for
the notice and that such suspension will continue only for so long as the
Suspension Event or its effect is continuing. Each Holder agrees not to effect
any sales of its Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice. A
Holder may recommence effecting sales of the Registrable Securities pursuant to
the Shelf Registration Statement (or such filings) following further written
notice to such effect (an “End of Suspension Notice”) from the Company, which
End of Suspension Notice will be given by the Company to the Holders promptly
following the conclusion of any Suspension Event.

 

(g)  Selection of Underwriters. The Majority Holders will have the right to
select the investment banker(s) and manager(s) to administer any underwritten
offering in connection with a Demand Registration or Shelf Offering.

 

(h)  Other Registration Rights. Except as provided in this Agreement, the
Company will not grant to any Person(s) the right to request the Company or any
Subsidiary to register any equity securities of the Company or any Subsidiary,
or any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the Majority Holders.

 

(i)  Revocation of Demand Notice or Shelf Offering Notice. At any time prior to
the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the Majority Holders may revoke such notice of a Demand Registration or
Shelf Offering Notice on behalf of all Holders participating in such Demand
Registration or Shelf Offering without liability to such Holders (including, for
the avoidance of doubt, the Majority Holders), in each case by providing written
notice to the Company.

 

 -4- 

 

 

(j)  Confidentiality. Each Holder agrees to treat as confidential the receipt of
any notice hereunder (including notice of a Demand Registration, a Shelf
Offering Notice and a Suspension Notice) and the information contained therein,
and not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Holder in breach of the
terms of this Agreement).

 

Section 2  Piggyback Registrations.

 

(a)  Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (including primary and secondary
registrations, and other than pursuant to an Excluded Registration) (a
“Piggyback Registration”), the Company will give prompt written notice (and in
any event within three (3) Business Days after the public filing of the
registration statement relating to the Piggyback Registration) to all Holders of
its intention to effect such Piggyback Registration and, subject to the terms of
Section 2(b) and Section 2(c), will include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten (10) days
after delivery of the Company’s notice; provided that the Company shall not be
required to provide such notice or include any Registrable Securities in such
registration if the Investor elects not to include any Investor Registrable
Securities in such registration.

 

(b)  Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Investor Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders of Investor Registrable Securities on the basis of the number of
Investor Registrable Securities owned by each such Holder, (iii) third, the
Registrable Securities requested to be included in such registration by Other
Holders which, in the opinion of the underwriters, can be sold without any such
adverse effect, pro rata among the Other Holders on the basis of the number of
Registrable Securities owned by each such Other Holder, and (iv) fourth, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect. In addition,
if any Holders of Executive Registrable Securities have requested to include
such securities in a Piggyback Registration that is an underwritten primary
offering on behalf of the Company and the managing underwriters for such
offering advise the Company in writing that in their opinion the inclusion of
some or all of such Executive Registrable Securities could adversely affect the
marketability, proposed offering price, timing and/or method of distribution of
the offering, the Company shall first exclude from such offering the number
(which may be all) of such Executive Registrable Securities identified by the
managing underwriters as having any such adverse effect prior to the exclusion
of any securities in such offering.

 

 -5- 

 

 

(c)  Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s equity
securities (other than Majority Holders), and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company will include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the Holders on the basis of the number of Registrable Securities owned by
each such Holder which, in the opinion of the underwriters, can be sold without
any such adverse effect, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. In addition, if any Holders of Executive
Registrable Securities have requested to include such securities in a Piggyback
Registration that is an underwritten secondary offering and the managing
underwriters for such offering advise the Company in writing that in their
opinion the inclusion of some or all of such Executive Registrable Securities
could adversely affect the marketability, proposed offering price, timing or
method of distribution of the offering, the Company shall be permitted to first
exclude from such offering the number (which may be all) of such Executive
Registrable Securities identified by the managing underwriters as having any
such adverse effect prior to the exclusion of any securities in such offering.

 

(d)  Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2,
whether or not any holder of Registrable Securities has elected to include
securities in such registration.

 

(e)  Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
must be approved by the Majority Holders, which approval shall not be
unreasonably withheld, conditioned, or delayed.

 

Section 3  Stockholder Lock-Up Agreements and Company Holdback Agreement.

 

(a)  Stockholder Lock-up Agreements. In connection with any underwritten Public
Offering, each Holder will enter into any lock-up, holdback or similar
agreements requested by the underwriter(s) managing such offering, in each case
with such modifications and exceptions as may be approved by the Majority
Holders. Without limiting the generality of the foregoing, each Holder hereby
agrees that in connection with any Demand Registration, Shelf Offering or
Piggyback Registration that is an underwritten Public Offering, not to (i)
offer, sell, contract to sell, pledge or otherwise dispose of (including sales
pursuant to Rule 144), directly or indirectly, any equity securities of the
Company (including equity securities of the Company that may be deemed to be
owned beneficially by such Holder in accordance with the rules and regulations
of the SEC) (collectively, “Securities”), or any securities, options or rights
convertible into or exchangeable or exercisable for Securities (collectively,
“Other Securities”), (ii) enter into a transaction which would have the same
effect as described in clause (i) above, (iii) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities or Other Securities, whether such
transaction is to be settled by delivery of such Securities or Other Securities,
in cash or otherwise (each of (i), (ii) and (iii) above, a “Sale Transaction”),
or (iv) publicly disclose the intention to enter into any Sale Transaction,
commencing on the date on which the Company gives notice to the Holders that a
preliminary prospectus has been circulated for such underwritten Public Offering
or the “pricing” of such offering and continuing to the date that is 90 days
following the date of the final prospectus (each such period, or such shorter
period as agreed to by the managing underwriters, a “Holdback Period”), in each
case with such modifications and exceptions as may be approved by the Majority
Holders. The Company may impose stop-transfer instructions with respect to any
Securities or Other Securities subject to the restrictions set forth in this
Section 3(a) until the end of such Holdback Period.

 

 -6- 

 

 

(b)  Company Holdback Agreement. The Company (i) will not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its Securities or
Other Securities during any Holdback Period (other than as part of such
underwritten Public Offering, or a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Other Securities) and (ii) will cause each holder of Securities and Other
Securities (including each of its directors and executive officers) to agree not
to effect any Sale Transaction during any Holdback Period, except as part of
such underwritten registration (if otherwise permitted), unless approved in
writing by the Majority Holders and the underwriters managing the Public
Offering and to enter into any lock-up, holdback or similar agreements requested
by the underwriter(s) managing such offering, in each case with such
modifications and exceptions as may be approved by the Majority Holders.

 

Section 4  Registration Procedures.

 

(a)  Company Obligations. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement or have initiated a Shelf Offering, the Company will use its best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:

 

(i)        prepare and file with (or submit confidentially to) the SEC a
registration statement, and all amendments and supplements thereto and related
prospectuses, with respect to such Registrable Securities and use its best
efforts to cause such registration statement to become effective, all in
accordance with the Securities Act and all applicable rules and regulations
promulgated thereunder (provided that before filing or confidentially submitting
a registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Majority Holders covered
by such registration statement copies of all such documents proposed to be filed
or submitted, which documents will be subject to the review and comment of such
counsel);

 

 -7- 

 

 

(ii)       notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

 

(iii)      prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(iv)      furnish, without charge, to each seller of Registrable Securities
thereunder and each underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
(in each case including all exhibits and documents incorporated by reference
therein), each amendment and supplement thereto, each Free Writing Prospectus
and such other documents as such seller or underwriter, if any, may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable laws of each such registration statement, each such
amendment and supplement thereto, and each such prospectus (or preliminary
prospectus or supplement thereto) or Free Writing Prospectus by each such seller
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

 

(v)       use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

 -8- 

 

 

(vi)      notify in writing each seller of such Registrable Securities
(A) promptly after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the SEC for the amendment or supplementing of such registration statement or
prospectus or for additional information, (C) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event or of any information or circumstances as a result of
which the prospectus included in such registration statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading, and, subject to Section 1(f), if required by applicable
law or to the extent requested by the Majority Holder, the Company will use its
best efforts to promptly prepare and file a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading and (D) if at any time the representations and warranties
contemplated by any underwriting agreement, securities sale agreement, or other
similar agreement, relating to the offering shall cease to be true and correct
in a manner that would have a material and adverse impact on the Company or the
offering;

 

(vii)     (A) use best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA, and (B) comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate governance requirements;

 

(viii)    use best efforts to provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement;

 

(ix)      enter into and perform such customary agreements (including, as
applicable, underwriting agreements in customary form) and take all such other
actions as the holders of a majority of the Registrable Securities being sold or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including, without limitation,
participating in “road shows,” investor presentations, marketing events and
other selling efforts and effecting a stock or unit split or combination,
recapitalization or reorganization);

 

(x)        make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition or sale pursuant to
such registration statement and any attorney, accountant or other agent retained
by any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company as will be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement and the disposition of such Registrable Securities
pursuant thereto;

 

 -9- 

 

 

(xi)      take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration or
Shelf Offering hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus,
prospectus supplement and related documents, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(xii)     otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(xiii)    permit any Holder which, in its sole and exclusive judgment, might be
deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration or comparable statement and
to allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Company, which in the reasonable judgment of such
Holder and its counsel should be included;

 

(xiv)    use best efforts to prevent the issuance of any stop order suspending
the effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction, and, in the event any such order is issued, use best
efforts to promptly obtain the withdrawal of such order;

 

(xv)     use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi)    cooperate with the Holders covered by the registration statement and
the managing underwriter or agent, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, or the removal of any
restrictive legends associated with any account at which such securities are
held, and enable such securities to be in such denominations and registered in
such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

(xvii)   if requested by any managing underwriter, include in any prospectus or
prospectus supplement updated financial or business information for the
Company’s most recent period or current quarterly period (including estimated
results or ranges of results) if required for purposes of marketing the offering
in the view of the managing underwriter;

 

 -10- 

 

 

(xviii)  take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

 

(xix)     cooperate with each Holder covered by the registration statement and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with the preparation and
filing of any applications, notices, registrations and responses to requests for
additional information with FINRA, Nasdaq or any other national securities
exchange on which the shares of Common Stock are or are to be listed, and to the
extent required by the rules and regulations of FINRA, retain a Qualified
Independent Underwriter acceptable to the managing underwriter;

 

(xx)      in the case of any underwritten offering, use its best efforts to
obtain, and deliver to the underwriter(s), in the manner and to the extent
provided for in the applicable underwriting agreement, one or more cold comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters;

 

(xxi)     use its best efforts to provide (i) on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
Demand Registration or Shelf Offering, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the closing date of the applicable sale, (A) one or more legal opinions of the
Company’s outside counsel, dated such date, in form and substance as customarily
given to underwriters in an underwritten public offering or, in the case of a
non-underwritten offering, to the broker, placement agent or other agent of the
Holders assisting in the sale of the Registrable Securities and (B) one or more
“negative assurances letters” of the Company’s outside counsel, dated such date,
in form and substance as is customarily given to underwriters in an underwritten
public offering or, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities, in each case, addressed to the underwriters, if any, or,
if requested, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities and (ii) customary certificates executed by authorized
officers of the Company as may be requested by any Holder or any underwriter of
such Registrable Securities;

 

(xxii)    if the Company files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) during the period during which such Automatic Shelf Registration Statement
is required to remain effective;

 

 -11- 

 

 

(xxiii)   if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

 

(xxiv)   if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its best efforts to refile the Shelf
Registration Statement on Form S-3 and, if such form is not available, Form S-1
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective.

 

(b)  Holder Obligations.

 

(i)        It is agreed and understood that it shall be a condition precedent to
the obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Holder that
(A) such Holder furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (B) such
Holder execute such documents in connection with such registration as the
Company may reasonably request, including, without limitation, a waiver of its
registration rights hereunder to the extent a Holder elects not to have any of
its Registrable Securities included in a particular registration statement.

 

(ii)       Each Holder, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a registration statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such registration
statement.

 

(iii)      Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any registration statement.

 

(c)  Automatic Shelf Registration Statements. If the Company files any Automatic
Shelf Registration Statement for the benefit of the holders of any of its
securities other than the Holders, and the Holders of Investor Registrable
Securities do not request that their Registrable Securities be included in such
Shelf Registration Statement, the Company agrees that, at the request of the
Majority Holders, it will include in such Automatic Shelf Registration Statement
such disclosures as may be required by Rule 430B in order to ensure that the
Holders of Investor Registrable Securities may be added to such Shelf
Registration Statement at a later time through the filing of a prospectus
supplement rather than a post-effective amendment. If the Company has filed any
Automatic Shelf Registration Statement for the benefit of the holders of any of
its securities other than the Holders, the Company shall, at the request of the
Majority Holders, file any post-effective amendments necessary to include
therein all disclosure and language necessary to ensure that the holders of
Registrable Securities may be added to such Shelf Registration Statement.

 

 -12- 

 

 

(d)  Additional Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish the Company
such information regarding such seller and the distribution of such securities
as the Company may from time to time reasonably request in writing, as a
condition to such seller’s participation in such registration.

 

(e)  In-Kind Distributions. If an Investor (and/or any of their Affiliates) seek
to effectuate an in-kind distribution of all or part of their Registrable
Securities to their respective direct or indirect equityholders, the Company
will, subject to any applicable lock-ups, work with the foregoing Persons to
facilitate such in-kind distribution in the manner reasonably requested and
consistent with the Company’s obligations under the Securities Act.

 

(f)  Suspended Distributions. Each Person participating in a registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(a)(vi), such Person
will immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 4(a)(vi),
subject to the Company’s compliance with its obligations under Section 4(a)(vi).

 

(g)  Other.  To the extent that any of the Investors is or may be deemed to be
an “underwriter” of Registrable Securities pursuant to any SEC comments or
policies, the Company agrees that (i) the indemnification and contribution
provisions contained in Section 6 shall be applicable to the benefit of such
Investor in their role as an underwriter or deemed underwriter in addition to
their capacity as a holder and (ii) such Investor shall be entitled to conduct
the due diligence which they would normally conduct in connection with an
offering of securities registered under the Securities Act, including without
limitation receipt of customary opinions and comfort letters addressed to such
Investor.

 

 -13- 

 

 

Section 5  Registration Expenses.

 

Except as expressly provided herein, all out-of-pocket expenses incurred by the
Company or any Investor and their respective Affiliates in connection with the
performance of or compliance with this Agreement and/or in connection with any
Demand Registration, Piggyback Registration or Shelf Offering, whether or not
the same shall become effective, shall be paid by the Company, including,
without limitation, (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA, (ii)
all fees and expenses in connection with compliance with any securities or “blue
sky” laws, (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company or other depositary and of printing prospectuses
and Company Free Writing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange on which similar securities of
the Company are then listed, (vii) all applicable rating agency fees with
respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of one legal counsel for selling Holders selected by the Majority
Holders together with any necessary local counsel as may be required by the
Investors, (ix) any fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (x) all fees and expenses of any special
experts or other Persons retained by the Company or the Investors in connection
with any registration statement (xi) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties) and (xii) all expenses related to the “road-show”
for any underwritten offering, including all travel, meals and lodging. All such
expenses are referred to herein as “Registration Expenses.” The Company shall
not be required to pay, and each Person that sells securities pursuant to a
Demand Registration, Shelf Offering or Piggyback Registration hereunder will
bear and pay, all underwriting discounts and commissions applicable to the
Registrable Securities sold for such Person’s account and all transfer taxes (if
any) attributable to the sale of Registrable Securities.

 

Section 6  Indemnification and Contribution.

 

(a)  By the Company. The Company will indemnify and hold harmless, to the
fullest extent permitted by law and without limitation as to time, each Holder,
such Holder’s officers, directors employees, agents, fiduciaries, stockholders,
partners, members, affiliates, consultants and representatives, and any
successors and assigns thereof, and each Person who controls such holder (within
the meaning of the Securities Act) (the “Indemnified Parties”) against all
losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) (collectively, “Losses”) caused
by, resulting from, arising out of, based upon or related to any of the
following (each, a “Violation”) by the Company: (i) any untrue or alleged untrue
statement of material fact contained in (A) any registration statement,
prospectus, preliminary prospectus or Free-Writing Prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 6, collectively called an “application”) executed
by or on behalf of the Company or based upon written information furnished by or
on behalf of the Company filed in any jurisdiction in order to qualify any
securities covered by such registration under the “blue sky” or securities laws
thereof, (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act or
any other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance. In addition, the Company will reimburse such
Indemnified Party for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Losses.
Notwithstanding the foregoing, the Company will not be liable in any such case
to the extent that any such Losses result from, arise out of, are based upon, or
relate to an untrue statement, or omission, made in such registration statement,
any such prospectus, preliminary prospectus or Free-Writing Prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties or
as otherwise agreed to in the underwriting agreement executed in connection with
such underwritten offering. Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of such
securities by such seller.

 

 -14- 

 

 

(b)  By Holders. In connection with any registration statement in which a Holder
is participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any Losses caused by,
resulting from, arising out of, based upon or related to any untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such Holder expressly for use therein; provided that the obligation to indemnify
will be individual, not joint and several, for each holder and will be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)  Claim Procedure. Any Person entitled to indemnification hereunder will (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice will impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties will
have a right to retain one separate counsel, chosen by the Majority Holders, at
the expense of the indemnifying party.

 

 -15- 

 

 

(d)  Contribution. If the indemnification provided for in this Section 6 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any Loss referred to herein, then such indemnifying party will contribute to
the amounts paid or payable by such indemnified party as a result of such Loss,
(i) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such Loss
as well as any other relevant equitable considerations or (ii) if the allocation
provided by clause (i) of this Section 6(d) is not permitted by applicable law,
then in such proportion as is appropriate to reflect not only such relative
fault but also the relative benefit of the Company on the one hand and of the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other in connection with the statement or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution will be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party will be determined by reference to, among other things,
whether the untrue (or, as applicable alleged) untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
or equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the Losses referred to herein will be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject hereof. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

(e)  Release. No indemnifying party will, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(f)  Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement will be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract (and the Company and its Subsidiaries shall be considered the
indemnitors of first resort in all such circumstances to which this Section 6
applies) and will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

 -16- 

 

 

Section 7      Cooperation with Underwritten Offerings. No Person may
participate in any underwritten registration hereunder unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to the
terms of any over-allotment or “green shoe” option requested by the
underwriters; provided that no Holder will be required to sell more than the
number of Registrable Securities such Holder has requested to include in such
registration) and (ii) completes, executes and delivers all questionnaires,
powers of attorney, stock powers, custody agreements, indemnities, underwriting
agreements and other documents and agreements required under the terms of such
underwriting arrangements or as may be reasonably requested by the Company and
the lead managing underwriter(s). To the extent that any such agreement is
entered into pursuant to, and consistent with, Section 3, Section 4 and/or this
Section 7, the respective rights and obligations created under such agreement
will supersede the respective rights and obligations of the Holders, the Company
and the underwriters created thereby with respect to such registration.

 

Section 8      Subsidiary Public Offering. If, after an initial Public Offering
of the common equity securities of one of its Subsidiaries, the Company
distributes securities of such Subsidiary to its equityholders, then the rights
and obligations of the Company pursuant to this Agreement will apply, mutatis
mutandis, to such Subsidiary, and the Company will cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement as if it were the
Company hereunder.

 

Section 9       Joinder. The Company may from time to time (with the prior
written consent of the Majority Holders) permit any Person who acquires Common
Equity (or rights to acquire Common Equity) to become a party to this Agreement
and to be entitled to and be bound by all of the rights and obligations as a
Holder by obtaining an executed joinder to this Agreement from such Person in
the form of Exhibit B attached hereto (a “Joinder”). In addition, any transferee
of Registrable Securities shall (with the prior written consent of the Majority
Holders) be permitted to become a party to this Agreement and to be entitled to
and be bound by all of the rights and obligations as a Holder by obtaining an
executed Joinder. Upon the execution and delivery of a Joinder by such Person,
the Common Equity held by such Person shall become the category of Registrable
Securities (i.e. Investor, Executive or Other Holder Registrable Securities),
and such Person shall be deemed the category of Holder (i.e. Investor, Executive
or Other Holder), in each case as set forth on the signature page to such
Joinder.

 

 -17- 

 

 

Section 10  General Provisions.

 

(a)  Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and the Majority Holders. The failure or delay of any
Person to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement will not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

 

(b)  Remedies. The parties to this Agreement will be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party will be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(c)  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)  Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)  Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit and be enforceable by the Company and its
successors and permitted assigns and the Holders and their respective successors
and permitted assigns (whether so expressed or not).

 

(f)  Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement will be in writing and will be deemed
to have been given (i) when delivered personally to the recipient, (ii) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient; but if not, then on the next Business Day, (iii) one
Business Day after it is sent to the recipient by reputable overnight courier
service (charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications will be sent to the Company at the address specified on
the signature page hereto or any Joinder and to any holder, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Any party may change such party’s
address for receipt of notice by giving prior written notice of the change to
the sending party as provided herein. The Company’s address is:

 

 -18- 

 

 

BioScrip, Inc.
1600 Broadway, Suite 700
Denver, CO 80202
Attention: General Counsel

 

With a copy to:

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Sanford E. Perl, P.C.

   Mark A. Fennell, P.C.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(g)  Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period will
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)  Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto will be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In furtherance of the foregoing, the internal
law of the State of Delaware will control the interpretation and construction of
this Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

(i)  MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

 -19- 

 

 

(j)  CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE WILL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)  No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, will be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or any Affiliate or
assignee thereof, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

(l)  Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement will be by way of
example rather than by limitation.

 

(m)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

(n)  Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

 

 -20- 

 

 

(o)  Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument will raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

(p)  Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder agrees to execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

 

(q)   Effective Date. This Agreement will become effective only upon the
issuance of the Common Equity upon consummation of the closing under the Merger
Agreement. However, prior thereto, this Agreement will terminate and become null
and void automatically without any further action by any of the parties hereto
immediately upon the termination of the Merger Agreement pursuant to its terms.

 

(r)  Dividends, Recapitalizations, Etc.. If at any time or from time to time
there is any change in the capital structure of the Company by way of a stock
split, stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment will be made in the provisions hereof so that the rights
and privileges granted hereby will continue.

 

(s)  No Third-Party Beneficiaries. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder,
except as otherwise expressly provided herein.

 

(t)  Current Public Information. The Company will at all times file all reports
required to be filed by it under the Securities Act and the Exchange Act and
will take such further action as the Majority Holders may reasonably request,
all to the extent required to enable such Holders to sell Registrable Securities
(or securities that would be Registrable Securities but for the final sentence
of the definition of Registrable Securities) pursuant to Rule 144.

 

*     *     *      *     * 

 

 -21- 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  BIOSCRIP, INC.         By: /s/ Daniel E. Greenleaf         Its: President    
    INVESTOR:       HC GROUP HOLDINGS I, LLC         By: /s/ Clifford Berman    
Clifford Berman   Its: Corporate Secretary   Address:   3000 Lakeside Dr. #300n,
    Bannockburn, IL 60015

 

 

 

  

EXHIBIT A

 

DEFINITIONS

 

Capitalized terms used in this Agreement have the meanings set forth below.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person and, in the case of an individual, also
includes any member of such individual’s Family Group; provided that the Company
and its Subsidiaries will not be deemed to be Affiliates of any holder of
Registrable Securities. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) will mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
1(a).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the State of New
York.

 

“Common Equity” means the Company’s common stock, par value $0.0001 per share.

 

“Company” has the meaning set forth in the preamble and shall include its
successor(s).

 

“Demand Registrations” has the meaning set forth in Section 1(a).

 

“End of Suspension Notice” has the meaning set forth in Section 1(f)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Excluded Registration” means any registration (i) pursuant to a Demand
Registration (which is addressed in Section 1(a)) or (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the SEC (or any successor or
similar forms).

 

“Executives” has the meaning set forth in the recitals.

 

“Executive Registrable Securities” means any Common Equity held by Executives
party to a Joinder.

 

 A-1 

 

 

“Family Group” means, means with respect to any individual, such individual’s
current or former spouse, their respective parents, descendants of such parents
(whether natural or adopted) and the spouses of such descendants, any any trust,
limited partnership, corporation or limited liability company established solely
for the benefit of such individual or such individual’s current or former
spouse, their respective parents, descendants of such parents (whether natural
or adopted) or the spouses of such descendants.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 3(a).

 

“Holder” means a holder of Registrable Securities who is a party to this
Agreement (including by way of Joinder).

 

“Indemnified Parties” has the meaning set forth in Section 6(a).

 

“Investors” has the meaning set forth in the recitals.

 

“Investor Registrable Securities” means (i) any Common Equity held (directly or
indirectly) by an Investor or any of its Affiliates, and (ii) any equity
securities of the Company or any Subsidiary issued or issuable with respect to
the securities referred to in clause (i) above by way of dividend, distribution,
split or combination of securities, or any recapitalization, merger,
consolidation or other reorganization.

 

“Joinder” has the meaning set forth in Section 9.

 

“Long-Form Registrations” has the meaning set forth in Section 1(a).

 

“Losses” has the meaning set forth in Section 6(c).

 

“Majority Holders” means the holders of a majority of the aggregate Investor
Registrable Securities.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of March 14,
2019, by and among the Company, Beta Sub, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Company, Beta Sub, LLC, a Delaware limited
liability company and a wholly-owned Subsidiary of Beta, HC Group Holdings I,
LLC, a Delaware limited liability company, HC Group Holdings II, Inc., a
Delaware corporation and a wholly-owned subsidiary of HC Group Holdings I, LLC,
and HC Group Holdings III, Inc., a Delaware corporation and a wholly-owned
subsidiary of HC Group Holdings II, LLC, as amended or modified.

 

“Other Holders” has the meaning set forth in the recitals.

 

“Other Registrable Securities” means (i) any Common Equity held (directly or
indirectly) by any Other Holders or any of their Affiliates, and (ii) any equity
securities of the Company or any Subsidiary issued or issuable with respect to
the securities referred to in clause (i) above by way of dividend, distribution,
split or combination of securities, or any recapitalization, merger,
consolidation or other reorganization.

 

 A-2 

 

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 2(a).

 

“Public Offering” means any sale or distribution by the Company, one of its
Subsidiaries and/or Holders to the public of Common Equity or other securities
convertible into or exchangeable for Common Equity pursuant to an offering
registered under the Securities Act.

 

“Registrable Securities” means Investor Registrable Securities and Executive
Registrable Securities and Other Registrable Securities. As to any particular
Registrable Securities, such securities will cease to be Registrable Securities
when they have been (a) sold or distributed pursuant to a Public Offering,
(b) sold in compliance with Rule 144, or (c) repurchased by the Company or a
Subsidiary of the Company. For purposes of this Agreement, a Person will be
deemed to be a holder of Registrable Securities, and the Registrable Securities
will be deemed to be in existence, whenever such Person has the right to
acquire, directly or indirectly, such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person will
be entitled to exercise the rights of a holder of Registrable Securities
hereunder (it being understood that a holder of Registrable Securities may only
request that Registrable Securities in the form of Common Equity be registered
pursuant to this Agreement). Notwithstanding the foregoing, any Registrable
Securities held by any Person (other than an Investor or its Affiliates) that
may be sold under Rule 144(b)(1)(i) without limitation under any of the other
requirements of Rule 144 will not be deemed to be Registrable Securities.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 430B” and “Rule 462” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision) by the SEC, as the same will be amended from time to time, or any
successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 3(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 3(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 1(d)(i).

 

 A-3 

 

 

“Shelf Offering Notice” has the meaning set forth in Section 1(d)(i).

 

“Shelf Registration” has the meaning set forth in Section 1(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 1(d)(i).

 

“Shelf Registration Statement” has the meaning set forth in Section 1(d).

 

“Short-Form Registrations” has the meaning set forth in Section 1(a).

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons will be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons will be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or will be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

“Suspension Event” has the meaning set forth in Section 1(f)(ii).

 

“Suspension Notice” has the meaning set forth in Section 1(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 1(f)(i).

 

“Violation” has the meaning set forth in Section 6(a).

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405. 

 

 A-4 

 

 

EXHIBIT B

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of __________________, 20__ (as amended,
modified and waived from time to time, the “Registration Agreement”), among
BioScrip, Inc., a Delaware corporation (the “Company”), and the other persons
named as parties therein (including pursuant to other Joinders). Capitalized
terms used herein have the meaning set forth in the Registration Agreement.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder, an
[Investor//Executive//Other Holder thereunder] and the undersigned’s ____ shares
of Common Stock will be deemed for all purposes to be [Investor // Executive //
Other] Registrable Securities under the Registration Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20___.

 

      Signature               Print Name           Address:        

 

Agreed and Accepted as of       ________________, 20___:       BIOSCRIP, INC.  
      By:                             Its:    

 

 B-1 

 